Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 10/30/2019.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/28/2021 was filed after the filing date of the instant application on 10/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Since applicant cited about 821 U.S. patents and U.S. applications, not including foreign references and Non-Patent Literature, a cursory review revealed that several of these are irrelevant to the claimed invention. For example, US publication (2017/0006135) Siebel et al. which teaches a SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM based upon model driven architecture, US publication (2018/0260857) Kar et al. which is directed to VALIDATING A TARGET AUDIENCE USING A COMBINATION OF CLASSIFICATION ALGORITHMS and US publication (2015/0339620) Esposito et al. what is directed to a scheduling method and system (see abstract).   





Applicant is hereby reminded of the responsibility to include a concise explanation of the relevance to the currently claimed.

Drawings
3.	The drawings are objected to because elements in Figs. 3, 5A-5C, 7 and 9-10 are not clear/readable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullamplavil et al. (Pub.No.: 2016/0191709 A1). 

Regarding claim 1, Pullamplavil teaches a method, comprising:
receiving a communication from a customer (see [0043]);
automatically analyzing the communication to determine a subject for the customer’s communication (see [0041]);

providing the solution to an agent as a clickable link within a unified interface during the communication with the customer (see [0031, 0042 and 0065]); and
receiving selection of the clickable link to perform a subsequent action in response to the selection (reads on contacting supervisor if task is not completed, see [0031 and 0056]).

Regarding claim 2, Pullamplavil teaches wherein the communication is in textual form, the method further comprising:
displaying text input by the customer in a first field of a unified interface (see [0052]);
parsing the text input by the customer for key terms(see [0054 and 0058]);
querying the knowledgebase using the key terms (see [0054 and 0058]); and
displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (see [0052 and 0056]).

Regarding claim 3, Pullamplavil teaches wherein the method is performed in real-time (see [0019 and 0022]).

Regarding claim 4, Pullamplavil teaches:
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see [0054 and 0058]); and
displaying responsive results from the CRM/CSM in the second field in the unified interface (see [0052 and 0056]).


querying a database of customer-agent transcripts using the key terms (see [0054 and 0058]); and
displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface (see [0052 and 0056]).

Regarding claim 6, Pullamplavil teaches:
receiving the communication as speech (see [0042-0043]);
converting the speech to text(see [0042-0043]);
determining intent from the text to ascertain the reason (see [0042-0043]); and
parsing the text for key terms (see [0042-0043]).

Regarding claim 7, Pullamplavil teaches:
 	querying the knowledgebase using the key terms (see [0054 and 0058]); and
displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (see [0052] and [0056]).

Regarding claim 8, Pullamplavil teaches: 
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see [0054 and 0058]); and
displaying responsive results from the CRM/CSM in the second field in the unified interface (see [0052 and 0056]).

Regarding claim 9, Pullamplavil teaches: 

displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface (see [0052 and 0056]).

Regarding claim 10 , Pullamplavil teaches wherein the subsequent action is performed in a second user interface to schedule an future interaction with the customer, parse the text to create notes regarding the customer communication, or escalate the customer communication to a supervisor (see Pullamplavil [0056]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Green et al. (Pub.No.: 2019/0287517 A1).

Regarding claim 11, Pullamplavil teaches a method, comprising:
receiving a communication from a customer (see [0043]);
automatically analyzing the communication to determine a subject for the customer’s communication (see [0041]);
automatically parsing a knowledgebase for at least one responsive answer to the subject associated with the customer’s communication (see [0045 and 0050]);
providing the solution to an agent as a clickable link within a unified interface during the communication with the customer (see [0031, 0042 and 0065]); and
receiving selection of the clickable link to perform a subsequent action in response to the selection (reads on contacting supervisor if task is not completed, see [0031 and 0056]).

Pullamplavil features already discussed in the rejection of claim 11. Pullamplavil does not specifically teach “cloud based software platform”. 

However, Green teaches cloud networking architecture as shown in Fig. 300 and [0060].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing cloud networking architecture, as taught by Green, into the teachings of Pullamplavil, in order to reduce complexity from services and operations; supports more nimble business models; and rapidly and seamlessly scales to meet evolving 

Regarding claim 12, the combination of Pullamplavil in view of Green teaches wherein the communication is in textual form, the method further comprising:
displaying text input by the customer in a first field of a unified interface (see Pullamplavil [0052]);
parsing the text input by the customer for key terms(see Pullamplavil [0054 and 0058]);
querying the knowledgebase using the key terms (see Pullamplavil [0054 and 0058]); and
displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 13, the combination of Pullamplavil in view of Green teaches wherein the method is performed in real-time (see Pullamplavil [0019 and 0022]).

Regarding claim 14, the combination of Pullamplavil in view of Green teaches:
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see Pullamplavil [0054 and 0058]); and
displaying responsive results from the CRM/CSM in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 15, the combination of Pullamplavil in view of Green teaches:
querying a database of customer-agent transcripts using the key terms (see Pullamplavil [0054 and 0058]); and


Regarding claim 16, the combination of Pullamplavil in view of Green teaches:
receiving the communication as speech (see Pullamplavil [0042-0043]);
converting the speech to text (see Pullamplavil [0042-0043]);
determining intent from the text to ascertain the reason (see Pullamplavil [0042-0043]); and
parsing the text for key terms (see Pullamplavil [0042-0043]).

Regarding claim 17, the combination of Pullamplavil in view of Green teaches:
 	querying the knowledgebase using the key terms (see Pullamplavil [0054 and 0058]); and
displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (see Pullamplavil [0052] and [0056]).

Regarding claim 18, the combination of Pullamplavil in view of Green teaches: 
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see Pullamplavil [0054 and 0058]); and
displaying responsive results from the CRM/CSM in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 19, the combination of Pullamplavil in view of Green teaches: 
querying a database of customer-agent transcripts using the key terms (see Pullamplavil [0054 and 0058]); and


Regarding claim 20 , the combination of Pullamplavil in view of Green teaches wherein the subsequent action is performed in a second user interface to schedule an future interaction with the customer (see Green [0050]), parse the text to create notes regarding the customer communication, or escalate the customer communication to a supervisor (see Pullamplavil [0056]).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner
can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652